The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant was convicted upon a guilty plea of failing to register a change of address as a sex offender (Correction Law § 168-f [4]), and was sentenced to a definite sentence of imprisonment of one year. Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to *1606People v Crawford (71 AD2d 38 [1979]). However, upon our review of the record we conclude that a nonfrivolous issue exists as to whether Supreme Court improperly imposed an enhanced sentence without affording defendant an opportunity to withdraw his plea. Therefore, we relieve counsel of his assignment and assign new counsel to brief this issue, as well as any other issues that counsel’s review of the record may disclose. (Appeal from Judgment of Supreme Court, Erie County, John L. Michalski, A.J.—Failure to Register as Sex Offender). Present—Scudder, P.J., Centra, Carni, Sconiers and Green, JJ.